            Case 3:18-cv-01871-HZ         Document 49      Filed 02/14/20   Page 1 of 3




Ava L. Schoen, OSB #044072
 Direct Dial: 503.802.2143
 Fax: 503.972.3843
 Email: ava.schoen@tonkon.com
TONKON TORP LLP
1600 Pioneer Tower
888 SW Fifth Avenue
Portland, OR 97204
Attorneys for Plaintiff




                            UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON

                                          (Portland Division)

ADI ACQUISITION CO., LLC,                            Civil No. 3:18-cv-01871-HZ

                             Plaintiff,              PLAINTIFF’S LIST OF ALL
                                                     POTENTIAL WITNESSES
       v.

THEODORE L. VALLAS,

                             Defendant.

                Pursuant to the Court’s Court Trial Management Order [ECF No. 26] and Minute

Order [ECF No. 34], Plaintiff ADI Acquisition Co., LLC submits the following one-page list of

all potential witnesses, excluding impeachment witnesses:

                1.    Terry Canby

                2.    John Beardsley

                3.    Samantha Holly

                4.    Theodore L. Vallas

                5.    Michael Fletcher

                6.    Fernando Pineda

                7.    Donald Slaven

Page 1 - PLAINTIFF’S LIST OF ALL POTENTIAL WITNESSES
           Case 3:18-cv-01871-HZ       Document 49        Filed 02/14/20   Page 2 of 3




                  DATED this 14th day of February 2020.

                                             TONKON TORP LLP



                                             By s/ Ava L. Schoen
                                                Ava L. Schoen, OSB No. 044072
                                                  Direct Dial: 503.802.2143
                                                  Direct Fax: 503.972.3843
                                                  Email: ava.schoen@tonkon.com
                                                1600 Pioneer Tower
                                                888 SW Fifth Avenue
                                                Portland, OR 97204-2099
                                                Attorneys for Plaintiff

037840/00005/10666076v1




Page 2 - PLAINTIFF’S LIST OF ALL POTENTIAL WITNESSES
           Case 3:18-cv-01871-HZ        Document 49        Filed 02/14/20   Page 3 of 3




                                 CERTIFICATE OF SERVICE

         I hereby certify that I served the foregoing PLAINTIFF’S LIST OF ALL
POTENTIAL WITNESSES on:

                               Theodore L. Vallas
                               Carlsbad-Palomar Airlines, Inc.
                               2100 Palomar Airport Road, #222/223
                               Carlsbad, CA 920011
                               Vallas1@cox.net
                               tgvallas@gmail.com

by mailing a copy thereof in a sealed, first-class postage prepaid envelope, addressed to said
party’s last-known address and depositing in the U.S. mail at Portland, Oregon on the date set
forth below; and by causing a copy thereof to be e-mailed to said party at said party’s last-known
email addresses on the date set forth below.
                  DATED this 14th day of February, 2020.

                                             TONKON TORP LLP


                                             By s/ Ava L. Schoen
                                                Ava L. Schoen, OSB No. 044072
                                                  Direct Dial: 503.802.2143
                                                  Direct Fax: 503.972.3843
                                                  Email: ava.schoen@tonkon.com
                                                1600 Pioneer Tower
                                                888 SW Fifth Avenue
                                                Portland, OR 97204-2099
                                                Attorneys for Plaintiff
037840/00005/10831838v1




Page 1 - CERTIFICATE OF SERVICE
